By the Court,
Talbot, J.:
Plaintiff brought this action to obtain a judgment declaring that lie is the chief of police of the City of Reno, and as such entitled to an accrued salary of $2,047.75. From a decision adverse to him in the district court, he has appealed.
The case was tried upon an agreed statement of facts, from which it appears that the plaintiff was appointed and became chief of police on the 14th day of May, 1907; that on the 9th day of December, 1907, while the mayor and city council were in regular session, the mayor delivered to the clerk of the council a writing signed by the plaintiff, stating that he tendered his resignation as chief of police, to take effect at once, and asking that it be accepted; and thereupon the office of chief of police was declared to be vacant and a successor to plaintiff was nominated and appointed and the appointee qualified and entered upon, and has since continued to perform, the duties of the office. According to the stipulated facts, this writing had been signed and delivered by the plaintiff to the mayor on the 13th day of May, 1907, for the purpose of protecting the mayor from the criticism of certain persons who were opposing the plaintiff for the nomination and appointment to the office, and had been left with the mayor under the promise that it would not be used for any other purpose, nor as a resignation of the office by the plaintiff.
A number of questions have been presented and argued relating to the force and effect of the writing, but these need not be considered at length, for it may be conceded that the writing had no force as a resignation when it was never executed nor authorized, by the maker to be delivered or used for that purpose. As no term for the office of chief of police is specified in the charter nor by law, the incumbent could be removed at will without any resignation being filed and without any reason being given by the mayor or council for his removal, under section 11 of article 15 of the state constitution, whicfi provides that, when the tenure of any office is not declared by law, the office shall be held during the pleasure of *331the power making the appointment. Many oases sustaining this proposition are cited in the brief.
The judgment of the district court is affirmed.